DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/04/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuji (JP 2002244013A) in view of Yasutomi et al. (USPG Pub No. 2008/0106788), hereinafter “Yasutomi”.
Regarding claim 1, Tetsuji discloses a lens barrel (19) having one end and another end (see Fig. 1), the lens barrel comprising: a first frame (69) that is movable in an optical axis direction of the lens barrel, and holds an optical member (L2) (Paragraph 22); a second frame  wherein the first frame includes a first stopper portion that comes into contact with the third frame to limit movement toward the one end, the first frame includes a second stopper portion that comes into contact with, when the first frame is most distant from the second frame, the third frame to limit movement toward the other end, the second stopper portion. In the same field of endeavor, Yasutomi discloses wherein the first frame (6) includes a first stopper portion (7) that comes into contact with the third frame (9) to limit movement toward the one end, the first frame (6) includes a second stopper portion (11) that comes into contact with, when the first frame (6) is most distant from the second frame (10), the third frame (9) to limit movement toward the other end, the second stopper portion (11) (see Figs. 2, 3, Paragraph 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Tetsuji with wherein the first frame includes a first stopper portion that comes into contact with the third frame to limit movement toward the one end, the first frame includes a second stopper portion that comes into contact with, when the first frame is most distant from the second frame, the third frame to limit movement toward the other end, the second stopper portion of Yasutomi for the purpose of providing a more compact system and smoothly driving said system (Paragraph 13) while suppressing blurring of the captured image (Paragraph 93). Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit 
Regarding claim 2, Tetsuji further discloses further comprising a linear motor (25) that is mounted on the first frame (69) to drive the third frame in the optical axis direction (Paragraph 28).
Regarding claim 3, Tetsuji discloses wherein the optical member (L3) held by the third frame is a lens (Paragraph 23). Tetsuji and Yasutomi teach the lens barrel as is set forth above for claim 1, Yasutomi further discloses focus lens (Paragraph 46). It would have been obvious to one of ordinary skill in the art to provide the lens barrel of Tetsuji with the teachings of Yasutomi for at least the same reasons set forth above with respect to claim 1. Furthermore, it is known in the art that a lens is moved for the purpose of performing a zooming or focusing action.
Regarding claim 6, Tetsuji further discloses wherein the second frame (89) is movable in the optical axis direction (Paragraph 23).
Regarding claim 7, Tetsuji discloses a camera comprising the lens barrel according to claim 1 (Paragraph 2).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references, alone or in combination, disclose or teach the lens barrel according to claim 1, specifically comprising a fourth frame that is mounted on the second frame so as to be movable in the optical axis direction, and holds an optical member, wherein the fourth frame is .
Prior Art Citations
              Fujii et al. (USP No. 6,069,745) is being cited herein to show a lens barrel that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/23/2021